DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angstead et al (US 8282502).

Angstead teaches regarding claim:

1. An improved anti-fatigue mat comprising: a base member constructed from an elastomeric material (base member 41 made of rubber, per the abstract), the base member having a top surface configured to receive a foot or shoe of a user (wherein a user could stand on the mat with a foot or shoe), wherein the top surface includes at least one raised surface on a perimeter edge of the base member (see raised rim 42); a disk configured to rotate (1), wherein a substantial portion of the disk is embedded into the base member (as seen in FIG 4).



3.  The improved anti-fatigue mat of claim 1, wherein the disk has a flat top surface (as seen in FIG 4).

4. The improved anti-fatigue mat of claim [[4]] 3, wherein the flat top surface of the disk is approximate to at least a portion of the top surface of the base member (the top surface of the disk is near the top surface of the base as seen in FIG 4).

5.  The improved anti-fatigue mat of claim 1, further comprising a plurality of raised elements protruding from the top surface of the base member (raised left, right, front, and rear edges that protrude upward from the top surface as seen in FIG 4).

6. The improved anti-fatigue mat of claim 5, wherein at least one of the plurality of raised elements includes a textured surface to grip the foot or shoe of the user (textured has been interpreted as “having texture,” i.e. “visual or tactile surface characteristics” as per Merriam-Webster; wherein all materials inherently have a texture, including the raised elements of Angstead).

7.  The improved anti-fatigue mat of claim 1, wherein the base member is rectangular (as seen in FIG 4).

8.  The improved anti-fatigue mat of claim 1, wherein the disk is configured to rotate 360 degrees in both a clockwise and a counterclockwise direction (wherein the disk can rotate and there appears to be no mechanism that would prevent motion in either direction – see Summary of Invention, paragraph 2).

Allowable Subject Matter
Claims 9 and 11-16 allowed.

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784